Citation Nr: 1202079	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision rendered by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction rests with the Salt Lake City, Utah RO.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in April 2011.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, available service and private treatment records have been obtained. We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA AND ANALYSIS 

The Veteran has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  

The record indicates that the Veteran is service-connected for traumatic degenerative joint disease of the right ankle, status post ankle fusion, evaluated as 30 percent disabling and lumbosacral strain, degenerative joint disease, probably myofascial syndrome with loss of motion, evaluated as 20 disabling.  His combined evaluation is 40 percent.  The 40 percent rating does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Therefore, TDIU on a schedular basis cannot be established.  However, entitlement to TDIU may been granted on an extraschedular basis when it is shown that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service- connected disabilities.  38 C.F.R. § 4.16(b).

The evidence shows that the Veteran stopped working in June 2005.  He reported that he stopped working because of back pain and his heart condition.  
In January 2006, it was stated that the Veteran had a functional impairment of being unable to walk or stand for any extended period of time and that he was not working.  He was able to function with the use of pain medication but he was unable to do his work as a dealer as he was unable to stand for long periods of time.  

In October 2006, the examiner related that the Veteran was unable to remain standing for more than five minutes at a time without severe musculoskeletal pain.  However, in February 2007, it was noted that the October 2006 assessment indicating that the Veteran had significant physical limitations was not supported by objective medical evidence.  

It was stated in May 2007 that the Veteran last worked in June 2005.  He was a blackjack dealer and roulette dealer for 30 years.  He was unable to stand to do his job, so he had to quit.  He essentially retired.  

In September 2007, the Veteran expressed that he could not stand long enough to shave yet alone stand for an hour or more to deal blackjack.  Per the Veteran, his current problems stemmed from his back pain and breathing problems.   

In November 2010, a history was given of former maintenance worker now disabled secondary to chronic low back pain.  The Veteran was found to need set up assistance with activities of daily living due to an unsteady gait/fall risk.  

The Veteran was afforded a VA examination in July 2011.  After examination, the examiner opined that the Veteran's service connected medical problems do not render him unable to secure and maintain substantially gainful employment.  He stated that the Veteran would have a difficult time going back to his former job as a blackjack dealer as he would have trouble with prolonged standing due to both his back and ankle condition.  However, the examiner stated that as he understood it not being able to go back to a former job does not meet the criteria for unemployability.  The Veteran would be able to perform sedentary work with both the ankle and back conditions.  

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim.  The Board acknowledges the Veteran's contentions that his service connected disabilities to include low back and ankle disabilities render him unable to obtain and maintain substantially gainful employment.  He has expressed difficulty with prolonged standing due to his conditions and that he can no longer stand long enough to perform the job function of a blackjack dealer.  However, the evidence does not indicate that he is unable to engage in a substantially gainful occupation.  While the July 2011 VA examiner found that the Veteran would have a difficult time going back to his former job as a blackjack dealer as he would have trouble with prolonged standing due to both his back and ankle conditions, we note that the VA examiner also stated that the Veteran would be able to perform sedentary work.  

We recognize that the Veteran has problems with prolonged standing and that it was found in October 2006 that he was unable to remain standing for more than five minutes at a time without severe musculoskeletal pain.  However, we note that in February 2007, it was found that such was not supported by objective medical evidence.  In any event, we emphasize that the July 2011 VA examiner found that the Veteran would be able to perform sedentary work with both the ankle and back conditions.  

We find that the Veteran is competent to report pain and discomfort.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  We also find his complaints of pain with prolonged standing credible.  However, although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the more probative evidence is against the claim.  We conclude that the Veteran's opinion is less probative than that of the skilled VA examiner.  In this regard, the VA examiner's opinion was rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disabilities.  

The Board is also mindful that throughout this appeal the Veteran has been unemployed and that he has been unemployed since June 2005.  However, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of TDIU.  Rather, the legal standard is whether the Veteran's service connected disabilities preclude substantially gainful employment.  

In sum, the Board finds that the Veteran's service connected disabilities do not preclude substantially gainful employment.  Therefore, a grant of TDIU is not warranted on a scheduler or extraschedular basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

With respect to consideration of the claim under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude his participation in all forms of employment, and therefore referral for extraschedular consideration is not warranted.








ORDER

A total disability rating for compensation on the basis of individual unemployability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


